UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6030


DAVID BUFORD GREENE,

                Plaintiff – Appellant,

          v.

WARDEN BOBBY SHEARIN; BRUCE LILLER, Chief Psychologist,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-00535-RWT)


Submitted:   April 30, 2012                   Decided:   May 9, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Buford Greene, Appellant Pro Se. Nancy P. Tennis,
Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Buford Greene appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed    the     record   and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Greene     v.    Shearin,   No.    8:11-cv-00535-RWT       (D.    Md.

Dec. 19, 2011).       We deny the motion for appointment of counsel

and dispense    with       oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2